 CATO OIL AND GREASE COMPANYCato Oil and Grease Company and Oil, Chemcial andAtomic Workers International Union, Local 5-232,AFL-CIO. Case 16-CA-8248May 22, 1979DECISION AND ORDERBy MEMBERS JENKINS, MURPHY, AND TRUESDALEUpon a charge filed on December 18, 1978, by Oil,Chemical and Atomic Workers International Union.Local 5-232, AFL-CIO, herein called the Union, andduly served on Cato Oil and Grease Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting RegionalDirector for Region 16, issued a complaint on Janu-ary 5, 1978, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5)and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on November 17,1978, following a Board election in Case 16-RC-7568, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about December 8, 1978, and atall times thereafter, Respondent has refused and con-tinues to date to refuse to bargain collectively withthe Union as the exclusive bargaining representativealthough the Union has requested and is requesting itto do so. On January 12, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On February 2, 1979, counsel for the GeneralCounsel filed directly with the Board a motion totransfer and continue proceeding before the Boardand a Motion for Summary Judgment. On February13, 1979, Respondent filed an opposition to the Gen-eral Counsel's motion. On March 1, 1979, the Boardissued an Order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notOfficial notice is taken of the record in the representation proceeding.Case 16-RC-7568, as the term "record" is defined in Sec. 102.68 and Sec.102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.va., 1967);Follett Corp. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.be granted. Respondent thereafter filed an oppositionto the Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated it author-ity in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its variousopposition papers to the General Counsel's respectivemotions, Respondent admits that the Union has de-manded bargaining and that it has refused to bargain.but Respondent denies the validity of the Board's cer-tification of the Union in the underlying representa-tive case. It asserts that the Board erred in its Supple-mental Decision and Certification of Representative2by finding that five individuals were supervisors andthat the challenges to their ballots be sustained. TheGeneral Counsel contends that Respondent raises nodefenses relating to the certification by the Board ofthe Union in the present case that were not alreadylitigated in the representation proceeding. We agree.Review of the record herein, including that in Case16-RC-7568, discloses that pursuant to a Stipulationfor Certification Upon Consent Election an electionwas conducted among the employees in the stipulatedunit on September 16, 1977, and that the tally of bal-lots furnished the parties after the election showed 38votes for and 30 against the Union, and 14 challengedballots, a sufficient number to affect the result. TheUnion filed timely objections to conduct affecting theresults of the election; however, it subsequently re-quested the withdrawal of all the objections with ex-ception to that part of Objection 4 which alleged thatRespondent engaged in conduct violative of Section8(a)(1) of the Act. The withdrawal was subsequentlyapproved. After investigation, the Regional Director,on December 16, 1977, issued his report on chal-lenged ballots and objection and notice of hearing, inwhich he concluded that substantial and material fac-tual issues exist with respect to the 14 challenged bal-lots and to that part of Objection 4 alleging that Re-spondent enaged in conduct violative of Section8(a)(1) of the Act,3and that these issues could bemore appropriately resolved after a hearing. On Janu-ary 4, 1978, Respondent filed exceptions to the Re-gional Director's report, and on February 13, 1978,the Board issued its Decision and Order directing ahearing on the issues raised by the Union's challenges2Not reported in hound volumes.3 The Board does not, of course, make unfair labor practice findings in arepresentation proceeding. E.g.. Times Square Stores Corporatin, 79 NlRB361. 365 (1948).242 NLRB No. 70431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a portion of its Objection 4. A hearing was heldon April 26, 27, and 28, 1978. On July 19, 1978, theHearing Officer issued his report on objection andchallenges recommending that the Union's objectionbe overruled in its entirety, that the challenges to fiveballots be sustained, that the challenges to nine bal-lots be overruled, and that the ballots counted. BothRespondent and the Union filed timely exceptions tothe Hearing Officer's report.On November 17, 1978, the Board issued its Sup-plemental Decision and Certification of Representa-tive wherein the Board, having reviewed the record inlight of the parties' exceptions, found that Respon-dent's exceptions raised no material issues of law orfact. However, the Board found, contrary to theHearing Officer, that the challenges to two additionalballots be sustained. Since the remaining uncountedballots were not sufficient in number to affect theelection results, and the tally of ballots showed thatthe Union received a majority of votes cast, the Boardcertifies the Union as the collective-bargaining repre-sentative of the employees in the appropriate unit.4It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reeaxamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Oklahoma corporation with an office andplace of business in Oklahoma City, Oklahoma,4 In light of the record findings in the underlying representation proceed-ing, Respondent's denials of complaint allegations to the effect that an elec-tion was conducted and that a majority of the unit employees have selectedthe Union as their bargaining representative are without substance or ment.5See Pittsburgh Plate Glass Co. v. N.L.R.B. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sec. 102.67(f) and Sec. 102.69(c).where it is engaged in the manufacture and sale ofgrease and petroleum. During the past 12 months, arepresentative period, Respondent, in the course andconduct of its business operations, purchased and re-ceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of Oklahoma.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers InternationalUnion, Local 5-232, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production, maintenance, laboratory, localtrucking, laborers, janitoral and warehouse em-ployees of the Employer at its Oklahoma City,Oklahoma plant but excluding all other employ-ees and guards, watchmen and supervisors as de-fined in the Act.2. The certificationOn September 16, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 16, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on November 17, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 4, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing on432 CATO OIL AND GREASE COMPANYor about December 8, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceDecember 8, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lend tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Cato Oil and Grease Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers Interna-tional Union Local 5-232, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.3. All production, maintenance, laboratory, localtrucking, laborers, janitoral, and warehouse employ-ees of the Employer at its Oklahoma City, Oklahoma,plant, but excluding all other employees and guards,watchmen, and supervisors as defined in the Act con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4. Since November 17, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining with the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 8, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, CatoOil and Grease Company, Oklahoma City, Okla-homa, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Oil, Chemical andAtomic Workers International Union, Local 5-232,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All products, maintenance, laboratory. localtrucking, laborers, janitorial and warehouse em-ployees of the Employer at its Oklahoma City,Oklahoma, plant but excluding all other employ-433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees and guards, watchmen and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in signedagreement.(b) Post at its office and place of business in Okla-homa City, Oklahoma, copies of the attached noticemarked "Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 16, af-ter being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Oil,Chemical and Atomic Workers InternationalUnion, Local 5-232, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All productions, maintenance, laboratory,local trucking, laborers, janitorial and ware-house employees at our Oklahoma City, Okla-homa, plant but excluding all other employeesand guards, watchmen and supervisors as de-fined in the Act.CATO OIL AND GREASE COMPANY434